641 F.3d 1036 (2011)
UNITED STATES of America, Plaintiff-Appellee,
v.
W.P.L., Defendant-Appellant.
No. 10-30202.
United States Court of Appeals, Ninth Circuit.
Submitted March 7, 2011.[*]
Filed March 14, 2011.
Amended March 30, 2011.
Second Amendment April 20, 2011.
*1037 Michael Donahoe, Federal Defenders of Montana, Helena, MT, for the defendant-appellant.
Paulette L. Stewart, Assistant United States Attorney, Helena, MT, for the plaintiff-appellee.
Before: SIDNEY R. THOMAS, SUSAN P. GRABER, and RICHARD C. TALLMAN, Circuit Judges.

ORDER
The per curiam opinion filed March 14, 2011, and amended March 30, 2011, is amended as follows:
On slip opinion page 4201, in the caption, delete "a juvenile,".
On slip opinion page 4203, first paragraph, line 1, delete ", a juvenile,".

OPINION
PER CURIAM:
Defendant W.P.L. appeals the district court's imposition of a condition of supervised release that he register as a sex offender "if required by law." Reviewing for abuse of discretion, United States v. T.M., 330 F.3d 1235, 1240 n. 2 (9th Cir. 2003), we affirm.
The district court did not make a legal determination that Defendant must register as a sex offender. Instead, it imposed the condition that he register only "if required by law."[1] It is within a district court's discretion to impose a condition of supervised release that a defendant comply with mandatory legal duties. 18 U.S.C. § 3553(a). Indeed, district courts commonly and properly impose a condition of supervised release that the defendant not violate federal, state, or local laws. We therefore reject Defendant's facial challenge to the condition of supervised release. See United States v. Talbert, 501 F.3d 449, 452 (5th Cir.2007) (rejecting a challenge to a term of supervised release that the defendant "`register as a sex offender under state law if required to do so'" because "it is axiomatic that a district court can include as a condition that the defendant obey the law").
Our decision does not foreclose an as-applied challenge in some later proceeding should the district court revoke Defendant's release and should Defendant seek to challenge whether he was subject to the particular registration law at issue. In this appeal, though, the question whether Defendant must in fact register under federal or state law is not ripe for decision.
AFFIRMED.
NOTES
[*]  The panel unanimously concludes this case is suitable for decision without oral argument. Fed. R.App. P. 34(a)(2).
[1]  Defendant expresses concern that the district court's oral pronouncement at the sentencing hearing varies from its written pronouncement, quoted in text. Cf. United States v. Bergmann, 836 F.2d 1220, 1222 (9th Cir. 1988) (holding that, in cases of direct conflict between a court's oral pronouncement of sentence and the written judgment, the oral pronouncement controls). We see no direct conflict. In context, it is apparent that the condition placed on Defendant's supervised release was that he comply with federal and state sex-offender registration requirements. If those requirements do not apply to him, then compliance with the district court's oral pronouncement requires nothing of him.